UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund SEMIANNUAL REPORT October 31, 2013 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 23 Financial Highlights 28 Notes to Financial Statements 37 Information About the Renewal of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, covering the six-month period from May 1, 2013, through October 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period produced a relatively challenging environment for most fixed-income securities, as a gradually strengthening U.S. economy and expectations of more moderately stimulative monetary policies drove longer term interest rates higher and bond prices lower. Municipal bonds proved particularly sensitive to these developments, as the negative effects of rising rates were exacerbated by selling pressure among investors seeking safer havens. We currently expect U.S. economic conditions to continue to improve in 2014, with accelerating growth and credit conditions supported by the fading drags of tighter federal fiscal policies and downsizing on the state and local levels. Moreover, inflation is likely to remain muted, so monetary policy can remain stimulative. Globally, we anticipate stronger growth in developed countries due to past and continuing monetary ease, while emerging markets seem poised for moderate economic expansion despite recently negative investor sentiment. For more information on how these observations may affect your investments, we encourage you to speak with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation November 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2013, through October 31, 2013, as provided by Daniel Barton and Jeffrey Burger, Portfolio Managers Fund and Market Performance Overview For the six-month period ended October 31, 2013, Class A shares of Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, produced a total return of –5.91%, Class C shares returned –6.29%, Class I shares returned –5.80%, ClassY shares from inception (9/3/13) returned 3.45%, and Class Z shares returned –5.80%. 1 In comparison, the Barclays Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Connecticut, achieved a total return of –3.44% for the same period. 2 Selling pressure stemming from concerns about actual and anticipated interest rate changes sent municipal bonds into negative territory during the reporting period. The fund lagged its benchmark, mainly due to overweighted exposure to longer dated revenue bonds and weakness among Puerto Rico municipal bonds. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal and Connecticut state income taxes, without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and Connecticut state income taxes.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among the market’s various sectors, such as the pre-refunded, The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) general obligation and revenue sectors, based on their apparent relative values.The fund generally will invest simultaneously in several of these sectors. Selling Pressure Sparked Declines Among Municipal Bonds Municipal bonds encountered heightened volatility over the reporting period. The robust investor demand that had characterized much of 2012 failed to rematerialize in 2013, sending municipal bond yields higher despite a relatively meager supply of newly issued securities.Yields of U.S.Treasury securities also generally climbed in response to improved economic trends, putting additional pressure on municipal bond prices. In late May, remarks by Federal Reserve Board (the “Fed”) Chairman Ben Bernanke were widely interpreted as a signal that the central bank would back away from its ongoing quantitative easing program sooner than expected. This development sent longer term interest rates sharply higher, further eroding returns from municipal bonds. In July, a bankruptcy filing by the city of Detroit also intensified selling pressure, and in September, municipal bonds issued by Puerto Rico contributed to market weakness after media reports detailed the U.S. territory’s fiscal and economic problems. Yet, municipal bonds generally rallied over the final weeks of September and during October when the Fed refrained from tapering its quantitative easing program. Despite the fiscal problems facing Detroit and Puerto Rico, credit conditions continued to improve for most states and municipalities. Connecticut also has experienced improved credit conditions, as evidenced by a budget surplus for its 2013 fiscal year. However, the state’s unemployment rate has stayed higher than national averages, and unfunded pension liabilities remain a concern. Long Average Duration Dampened Fund Performance The fund was undermined over the reporting period by a relatively long average duration and an emphasis on longer term securities, which magnified the impact of rising long-term interest rates. Relative performance also was hurt by a position in Puerto Rico bonds, which we believe were punished more severely than warranted by underlying credit fundamentals. In addition, the fund’s emphasis on revenue bonds proved counterproductive, as they lagged Connecticut general obligation bonds. Overweighted exposure to the lower end of the investment-grade spectrum also weighed on results compared to the benchmark. 4 Our security selection strategy achieved better results in other areas, especially among bonds backed by educational institutions and essential municipal facilities, such as sewer districts and waterworks. Finding Attractive Values in a Dislocated Market Although market volatility may persist over the near term, we believe that improved economic conditions and restored investor demand will help lift municipal bond valuations toward historical norms over the longer term. In the meantime, we have continued to emphasize attractive relative values, including longer dated revenue bonds with credit ratings toward the bottom of the investment-grade spectrum.We also have retained the fund’s Puerto Rico holdings for income and diversification purposes. In light of steep yield differences along the market’s maturity range, the fund’s average duration remains in a position that is slightly longer than market averages. November 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal bonds. Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation and the rating of the issue. Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund’s share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class Z, ClassY and Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Connecticut residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Returns for ClassY are from inception date of 9/3/2013. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund from May 1, 2013 to October 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2013 † Class A Class C Class I Class Y Class Z Expenses paid per $1,000 †† $ 4.35 $ 8.11 $ 3.13 $ 1.15 $ 3.28 Ending value (after expenses) $ 940.90 $ 937.10 $ 942.00 $ 1,034.50 $ 942.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2013 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 †††† $ 4.53 $ 8.44 $ 3.26 $ 3.62 $ 3.41 Ending value (after expenses) $ 1,020.72 $ 1,016.84 $ 1,021.98 $ 1,021.63 $ 1,021.83 † From September 3, 2013 (commencement of initial offering) to October 31, 2013 for ClassY shares. †† Expenses are equal to the fund’s annualized expense ratio of .89% for Class A, 1.66% for Class C , .64% for Class I and .67% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses are equal to the fund’s annualized expense ratio of .71% for ClassY, multiplied by the average account value over the period, multiplied by 58/365 (to reflect the actual days in the period) ††† Please note that while ClassY shares commenced operations on September 3, 2013, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period May 1, 2013 to October 31, 2013. †††† Expenses are equal to the fund’s annualized expense ratio of .89% for Class A, 1.66% for Class C, .64% for Class I, .71% for ClassY and .67% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—98.6% Rate (%) Date Amount ($) Value ($) Connecticut—81.8% Connecticut, GO 5.00 11/1/18 5,000,000 5,916,150 Connecticut, GO 5.00 12/15/22 1,855,000 2,082,367 Connecticut, GO 5.00 4/15/24 2,500,000 2,840,700 Connecticut, GO 5.00 11/1/27 2,000,000 2,251,660 Connecticut, GO 5.00 11/1/27 5,000,000 5,617,650 Connecticut, GO 5.00 11/1/28 3,000,000 3,365,760 Connecticut, GO 5.00 11/1/28 5,000,000 5,571,050 Connecticut, GO 5.00 11/1/31 5,000,000 5,439,350 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/21 5,000,000 5,976,900 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 11/1/22 5,000,000 5,800,400 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 4,084,219 Connecticut, State Revolving Fund General Revenue 5.00 1/1/19 5,275,000 6,267,491 Connecticut, State Revolving Fund General Revenue 5.00 1/1/23 1,250,000 1,470,875 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 2,428,432 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) (Prerefunded) 5.25 12/1/15 1,765,000 a 1,959,521 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Development Authority, PCR (The Connecticut Light and Power Company Project) 4.38 9/1/28 3,900,000 3,989,427 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 4,500,000 5,071,725 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,550,000 6,576,658 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 10,000,000 10,277,600 Connecticut Health and Educational Facilities Authority, Revenue (Bridgeport Hospital Issue) 5.00 7/1/25 3,625,000 3,875,778 Connecticut Health and Educational Facilities Authority, Revenue (Connecticut State University System Issue) 5.00 11/1/18 1,320,000 1,560,808 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,480,928 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,546,763 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 4,130,360 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 2,065,060 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 2,500,000 2,563,925 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 13,331,482 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/32 1,000,000 1,006,580 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/41 2,000,000 1,980,620 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 2,000,000 2,006,780 Connecticut Health and Educational Facilities Authority, Revenue (Lawrence and Memorial Hospital Issue) 5.00 7/1/31 1,000,000 1,034,350 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,103,042 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/19 2,000,000 2,218,220 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,533,550 Connecticut Health and Educational Facilities Authority, Revenue (Sacred Heart University Issue) 5.38 7/1/31 1,000,000 1,037,420 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/33 5,000,000 5,177,700 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 6,750,000 6,908,895 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/23 2,000,000 2,183,620 Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,000,000 1,028,130 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,309,609 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 4,922,514 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/35 5,000,000 5,253,950 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/39 6,500,000 6,764,745 Connecticut Health and Educational Facilities Authority, Revenue (Western Connecticut Health Network Issue) 5.38 7/1/41 1,000,000 1,029,020 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,376,050 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) 5.75 7/1/34 4,000,000 4,361,840 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,534,075 Connecticut Health and Educational Facilities Authority, State Supported Child Care Revenue 5.00 7/1/25 1,490,000 1,633,860 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,535,000 1,536,443 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 3,255,000 3,356,165 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,155,000 2,180,968 Connecticut Municipal Electric Energy Cooperative, Power Supply System Revenue 5.00 1/1/38 3,000,000 3,100,080 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 1,000,070 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,250,227 Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue 5.00 1/1/42 3,000,000 3,103,470 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 910,000 910,919 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 7,007,070 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/37 1,800,000 1,845,684 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/30 5,000,000 5,222,200 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 2,000,000 2,082,140 Hamden, GO (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 5.25 8/15/14 5,000 5,202 Hartford, GO 5.00 7/15/16 1,775,000 1,974,528 Hartford, GO 5.00 4/1/24 1,000,000 1,137,920 Hartford, GO (Escrowed to Maturity) 5.00 4/1/17 1,325,000 1,518,251 Hartford, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/32 595,000 619,014 Hartford, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 4/1/22 255,000 a 309,045 Hartford County Metropolitan District, Clean Water Project Revenue 5.00 4/1/31 3,510,000 3,769,003 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,345,607 New Britain, GO (Insured; Assured Guaranty Corp.) 5.00 4/1/24 4,500,000 5,386,815 New Haven, GO 5.00 3/1/17 1,425,000 1,585,455 New Haven, GO (Insured; Assured Guaranty Corp.) 5.00 3/1/29 1,000,000 1,028,670 Norwalk, GO 5.00 7/15/24 1,000,000 1,177,020 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/31 3,940,000 4,186,605 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/32 1,370,000 1,458,762 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/33 4,000,000 4,244,080 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,000,000 2,411,120 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,161,480 Stamford, GO 5.00 7/1/21 4,410,000 5,335,659 Stamford, Water Pollution Control System and Facility Revenue 5.50 8/15/38 400,000 435,660 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,134,820 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) University of Connecticut, GO 5.00 2/15/27 1,000,000 1,116,600 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,107,260 University of Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 2/15/15 1,225,000 a 1,300,276 University of Connecticut, Special Obligation Student Fee Revenue 5.00 11/15/24 5,000,000 5,822,050 U.S. Related—16.8% Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,679,690 Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 707,400 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,048,410 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds (Escrowed to Maturity) 5.45 5/15/16 1,445,000 1,616,189 Guam Power Authority, Revenue 5.50 10/1/30 1,750,000 1,787,222 Guam Power Authority, Revenue 5.00 10/1/34 2,000,000 1,954,260 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 753,607 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 1,900,660 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 620,000 456,345 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,500,000 1,969,400 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,054,834 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 2,925,000 2,923,216 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 3,778,600 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/32 3,550,000 2,572,472 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 3,000,000 2,204,340 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 380,000 269,321 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/19 1,525,000 1,423,359 Puerto Rico Highways and Transportation Authority, Highway Revenue (Prerefunded) 5.50 7/1/16 5,000,000 a 5,672,100 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/22 3,025,000 2,384,365 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/33 3,000,000 2,381,370 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 b 958,210 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,198,815 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,450,000 6,450,061 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 5,263,850 Total Investments (cost $324,946,287) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 20.8 Transportation Services 3.4 Health Care 15.1 City 3.0 Utility-Water and Sewer 13.2 Housing 1.3 State/Territory 12.5 Asset-Backed 1.0 Special Tax 8.8 Resource Recovery .6 Utility-Electric 8.0 Other 3.4 Pre-Refunded 3.8 Industrial 3.7 † Based on net assets. See notes to financial statements. 16 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 17 STATEMENT OF ASSETS AND LIABILITIES October 31, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 324,946,287 324,522,043 Cash 133,713 Interest receivable 5,100,737 Receivable for shares of Beneficial Interest subscribed 10,000 Prepaid expenses 29,559 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 244,285 Payable for shares of Beneficial Interest redeemed 261,371 Accrued expenses 48,198 Net Assets ($) Composition of Net Assets ($): Paid-in capital 330,252,360 Accumulated undistributed investment income—net 8,057 Accumulated net realized gain (loss) on investments (593,975 ) Accumulated net unrealized appreciation (depreciation) on investments (424,244 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 204,068,932 11,747,082 9,023,367 1,029 104,401,788 Shares Outstanding 17,791,739 1,025,784 786,609 89.69 9,103,790 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended October 31, 2013 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 966,893 Shareholder servicing costs—Note 3(c) 369,920 Distribution fees—Note 3(b) 50,951 Professional fees 27,854 Registration fees 18,641 Custodian fees—Note 3(c) 16,252 Trustees’ fees and expenses—Note 3(d) 9,771 Prospectus and shareholders’ reports 6,216 Loan commitment fees—Note 2 1,590 Miscellaneous 21,827 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (114 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (255,698 ) Net unrealized appreciation (depreciation) on investments (28,118,131 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2013 Year Ended (Unaudited) a April 30, 2013 Operations ($): Investment income—net 5,725,470 12,070,470 Net realized gain (loss) on investments (255,698 ) 420,757 Net unrealized appreciation (depreciation) on investments (28,118,131 ) 5,400,756 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (3,507,222 ) (7,360,932 ) Class C (164,711 ) (386,785 ) Class I (182,230 ) (440,751 ) Class Y (6 ) — Class Z (1,863,244 ) (3,859,875 ) Net realized gain on investments: Class A — (569,762 ) Class C — (40,438 ) Class I — (35,345 ) Class Z — (275,082 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 2,562,319 26,531,322 Class C 141,306 2,198,197 Class I 1,516,444 7,784,011 Class Y 1,000 — Class Z 1,342,427 6,045,162 20 Six Months Ended October 31, 2013 Year Ended (Unaudited) a April 30, 2013 Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A 2,708,763 5,838,337 Class C 129,350 315,905 Class I 92,541 261,740 Class Z 1,460,750 3,142,328 Cost of shares redeemed: Class A (23,169,918 ) (23,202,561 ) Class C (3,866,782 ) (2,037,144 ) Class I (3,768,973 ) (9,047,573 ) Class Z (6,378,631 ) (9,026,854 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 384,837,374 371,111,491 End of Period Undistributed investment income—net 8,057 — The Fund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2013 Year Ended (Unaudited) a April 30, 2013 Capital Share Transactions: Class A b Shares sold 217,077 2,140,455 Shares issued for dividends reinvested 234,226 470,956 Shares redeemed (1,999,797 ) (1,872,114 ) Net Increase (Decrease) in Shares Outstanding ) Class C b Shares sold 12,070 177,520 Shares issued for dividends reinvested 11,198 25,519 Shares redeemed (331,482 ) (165,401 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 130,242 626,623 Shares issued for dividends reinvested 7,980 21,107 Shares redeemed (327,477 ) (735,171 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y Shares sold — Class Z Shares sold 116,209 488,690 Shares issued for dividends reinvested 126,361 253,555 Shares redeemed (552,798 ) (728,279 ) Net Increase (Decrease) in Shares Outstanding ) a Effective September 3, 2013, the fund commenced offering ClassY shares. b During the period ended October 31, 2013, 16,378 Class C shares representing $201,623 were exchanged for 16,365 Class A shares. See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended October 31, 2013 Year Ended April 30, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 12.39 12.23 11.32 11.68 11.16 11.55 Investment Operations: Investment income—net a .19 .38 .44 .45 .47 .47 Net realized and unrealized gain (loss) on investments (.92 ) .19 .91 (.36 ) .52 (.39 ) Total from Investment Operations (.73 ) .57 1.35 .09 .99 .08 Distributions: Dividends from investment income—net (.19 ) (.38 ) (.44 ) (.45 ) (.47 ) (.47 ) Dividends from net realized gain on investments — (.03 ) — Total Distributions (.19 ) (.41 ) (.44 ) (.45 ) (.47 ) (.47 ) Net asset value, end of period 11.47 12.39 12.23 11.32 11.68 11.16 Total Return (%) b (5.91 ) c 4.74 12.07 .75 8.98 .86 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 d .90 .91 .91 .90 .93 Ratio of net expenses to average net assets .89 d .90 .91 .91 .90 .93 Ratio of interest and expense related to floating rate notes issued to average net assets — .02 Ratio of net investment income to average net assets 3.21 d 3.10 3.69 3.90 4.07 4.29 Portfolio Turnover Rate 2.67 c 19.13 13.77 17.05 11.42 26.41 Net Assets, end of period ($ x 1,000) 204,069 239,626 227,398 215,132 246,190 238,183 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2013 Year Ended April 30, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 12.37 12.21 11.30 11.66 11.14 11.53 Investment Operations: Investment income—net a .14 .29 .35 .36 .38 .39 Net realized and unrealized gain (loss) on investments (.92 ) .19 .91 (.36 ) .52 (.39 ) Total from Investment Operations (.78 ) .48 1.26 — .90 — Distributions: Dividends from investment income—net (.14 ) (.29 ) (.35 ) (.36 ) (.38 ) (.39 ) Dividends from net realized gain on investments — (.03 ) — Total Distributions (.14 ) (.32 ) (.35 ) (.36 ) (.38 ) (.39 ) Net asset value, end of period 11.45 12.37 12.21 11.30 11.66 11.14 Total Return (%) b (6.29 ) c 3.94 11.25 (.01 ) 8.17 .09 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.66 d 1.66 1.67 1.67 1.66 1.69 Ratio of net expenses to average net assets 1.66 d 1.66 1.67 1.66 1.66 1.68 Ratio of interest and expense related to floating rate notes issued to average net assets — .02 Ratio of net investment income to average net assets 2.43 d 2.34 2.94 3.14 3.30 3.53 Portfolio Turnover Rate 2.67 c 19.13 13.77 17.05 11.42 26.41 Net Assets, end of period ($ x 1,000) 11,747 16,502 15,823 16,322 18,466 15,045 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 24 Six Months Ended October 31, 2013 Year Ended April 30, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 12.39 12.22 11.31 11.68 11.16 10.13 Investment Operations: Investment income—net b .20 .41 .46 .48 .44 .19 Net realized and unrealized gain (loss) on investments (.92 ) .21 .92 (.37 ) .58 1.03 Total from Investment Operations (.72 ) .62 1.38 .11 1.02 1.22 Distributions: Dividends from investment income—net (.20 ) (.42 ) (.47 ) (.48 ) (.50 ) (.19 ) Dividends from net realized gain on investments — (.03 ) — Total Distributions (.20 ) (.45 ) (.47 ) (.48 ) (.50 ) (.19 ) Net asset value, end of period 11.47 12.39 12.22 11.31 11.68 11.16 Total Return (%) (5.80 ) c 5.09 12.38 .92 9.27 12.10 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .64 d .64 .65 .63 .70 .64 d Ratio of net expenses to average net assets .64 d .63 .65 .63 .65 .63 d Ratio of interest and expense related to floating rate notes issued to average net assets — .02 Ratio of net investment income to average net assets 3.44 d 3.34 3.90 4.16 4.30 4.70 d Portfolio Turnover Rate 2.67 c 19.13 13.77 17.05 11.42 26.41 Net Assets, end of period ($ x 1,000) 9,023 12,092 12,999 6,309 5,441 11 a From December 15, 2008 (commencement of initial offering) to April 30, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Period Ended Class Y Shares October 31, 2013 a Per Share Data ($): Net asset value, beginning of period 11.15 Investment Operations: Investment income—net b .06 Net realized and unrealized gain (loss) on investments .32 Total from Investment Operations .38 Distributions: Dividends from investment income—net (.06 ) Net asset value, end of period 11.47 Total Return (%) 3.45 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 d Ratio of net expenses to average net assets .71 d Ratio of net investment income to average net assets 3.59 d Portfolio Turnover Rate 2.67 c Net Assets, end of period ($ x 1,000) 1 a From September 3, 2013 (commencement of initial offering) to October 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 26 Six Months Ended October 31, 2013 Year Ended April 30, Class Z Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 12.39 12.22 11.31 11.67 11.16 11.55 Investment Operations: Investment income—net a .20 .41 .46 .48 .49 .49 Net realized and unrealized gain (loss) on investments (.92 ) .20 .91 (.37 ) .51 (.39 ) Total from Investment Operations (.72 ) .61 1.37 .11 1.00 .10 Distributions: Dividends from investment income—net (.20 ) (.41 ) (.46 ) (.47 ) (.49 ) (.49 ) Dividends from net realized gain on investments — (.03 ) — Total Distributions (.20 ) (.44 ) (.46 ) (.47 ) (.49 ) (.49 ) Net asset value, end of period 11.47 12.39 12.22 11.31 11.67 11.16 Total Return (%) (5.80 ) b 5.04 12.31 .97 9.11 1.03 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .67 c .69 .71 .70 .70 .76 Ratio of net expenses to average net assets .67 c .69 .71 .70 .70 .76 Ratio of interest and expense related to floating rate notes issued to average net assets — .02 Ratio of net investment income to average net assets 3.43 c 3.32 3.89 4.11 4.27 4.46 Portfolio Turnover Rate 2.67 b 19.13 13.77 17.05 11.42 26.41 Net Assets, end of period ($ x 1,000) 104,402 116,617 114,892 106,076 112,728 108,416 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, and operates as a series company that offers three series including the Dreyfus Connecticut Fund (the “fund”).The fund’s investment objective is to maximize current income exempt from federal income tax and from Connecticut state income tax, without undue risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. At a meeting held on May 7, 2013, the Company’s Board of Trustees (the “Board”) approved effective September 3, 2013, for the fund to offer Class Y shares. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I, ClassY and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Y shares are sold at net asset value per share to certain investors, including certain institutional investors. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses 28 attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2013, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and 30 type; indications as to values from dealers; and general market conditions. All of the preceding securities are categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 324,522,043 — † See Statement of Investments for additional detailed categorizations. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At October 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes 32 interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2013, the fund did not incur any interest or penalties. Each tax year in the three-year period ended April 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2013 was as follows: tax-exempt income $12,049,889, ordinary income $205,699 and long-term capital gains $713,382. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended October 31, 2013, the Distributor retained $2,736 from commissions earned on sales of the fund’s Class A shares and $355 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended October 31, 2013, Class C shares were charged $50,951, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2013, Class A and Class C shares were charged $273,383 and $16,984, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2013, Class Z shares were charged $17,000 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and 34 custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2013, the fund was charged $42,325 for transfer agency services and $1,482 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $114. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2013, the fund was charged $16,252 pursuant to the custody agreement. The fund compensated The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement that was in effect until September 30, 2013 and, beginning October 1, 2013, compensates The Bank of New York Mellon for processing shareholder redemption drafts under a shareholder draft processing agreement. During the period ended October 31, 2013, the fund was charged $567 pursuant to the agreements, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended October 31, 2013, the fund was charged $4,445 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $153,218, Distribution Plan fees $7,486, Shareholder Services Plan fees $45,745, custodian fees $10,604, Chief Compliance Officer fees $7,445 and transfer agency fees $19,787. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2013, amounted to $9,212,640 and $31,985,040, respectively. At October 31, 2013, accumulated net unrealized depreciation on investments was $424,244 consisting of $11,129,925 gross unrealized appreciation and $11,554,169 gross unrealized depreciation. At October 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 36 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 23, 2013, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group median, except for the two- and three-year periods, and above the Performance Universe median for all periods.The Board noted that there were only three other funds in the Performance Group.The Board also noted that the fund’s yield performance was at or above the Performance Group median for five of the ten one-year periods ended May 31st and above the Performance Universe median for eight of the ten one-year periods ended May 31st. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense 38 Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 40 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 41 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund SEMIANNUAL REPORT October 31, 2013 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 21 Financial Highlights 24 Notes to Financial Statements 33 Information About the Renewal of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, covering the six-month period from May 1, 2013, through October 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period produced a relatively challenging environment for most fixed-income securities, as a gradually strengthening U.S. economy and expectations of more moderately stimulative monetary policies drove longer term interest rates higher and bond prices lower. Municipal bonds proved particularly sensitive to these developments, as the negative effects of rising rates were exacerbated by selling pressure among investors seeking safer havens. We currently expect U.S. economic conditions to continue to improve in 2014, with accelerating growth and credit conditions supported by the fading drags of tighter federal fiscal policies and downsizing on the state and local levels. Moreover, inflation is likely to remain muted, so monetary policy can remain stimulative. Globally, we anticipate stronger growth in developed countries due to past and continuing monetary ease, while emerging markets seem poised for moderate economic expansion despite recently negative investor sentiment. For more information on how these observations may affect your investments, we encourage you to speak with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation November 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2013, through October 31, 2013, as provided by Thomas Casey and David Belton, Portfolio Managers Fund and Market Performance Overview For the six-month period ended October 31, 2013, Class A shares of Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, produced a total return of –5.24%, Class C shares returned –5.60%, and Class Z shares returned –5.13%. 1 In comparison, the Barclays Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Massachusetts, achieved a total return of –3.44% for the same period. 2 Selling pressure stemming from concerns about actual and anticipated interest rate changes sent municipal bonds into negative territory during the reporting period. The fund lagged its benchmark, mainly due to a relatively long duration posture and weakness among Puerto Rico municipal bonds. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal and Massachusetts state income taxes, without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and Massachusetts state income taxes.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus.The dollar-weighted average maturity of the fund’s portfolio is not restricted, but normally exceeds 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among the market’s various sectors, such as the pre-refunded, general obligation, and revenue sectors, based on their apparent relative values.The fund generally will invest simultaneously in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Selling Pressure Sparked Declines Among Municipal Bonds Municipal bonds encountered heightened volatility over the reporting period.The robust investor demand that had characterized much of 2012 failed to rematerialize in 2013, and municipal bond yields rose despite a relatively meager supply of newly issued securities.Yields of U.S.Treasury securities also generally climbed in response to improved economic trends, putting additional pressure on municipal bond prices. In late May, remarks by Federal Reserve Board (the “Fed”) Chairman Ben Bernanke were widely interpreted as a signal that the central bank would back away from its ongoing quantitative easing program sooner than expected. This development sent longer term interest rates sharply higher, further eroding returns from municipal bonds. In July, a bankruptcy filing by the city of Detroit also intensified selling pressure, and in September, municipal bonds issued by Puerto Rico contributed to market weakness after media reports detailed the U.S. territory’s fiscal and economic problems. Yet, municipal bonds generally rallied over the final weeks of September and during October after the Fed refrained from tapering its quantitative easing program. Despite the fiscal problems facing Detroit and Puerto Rico, credit conditions continued to improve for most states and municipalities. Massachusetts weathered the economic downturn relatively well, as evidenced by a balanced budget for its current fiscal year and an unemployment rate that has stayed below national averages. Long Average Duration Dampened Fund Performance The fund was undermined over the reporting period by a relatively long average duration and an emphasis on longer term securities, which magnified the impact of rising long-term interest rates. Relative performance also was hurt by a position in Puerto Rico bonds, which we believe were punished more severely than warranted by underlying credit fundamentals. In addition, the fund’s emphasis on revenue bonds proved counterproductive, particularly among those backed by hospitals, electric utilities, and special tax districts. Our security selection strategy achieved better results in other areas, especially among bonds backed by housing projects and the state’s settlement of litigation with U.S. tobacco companies. Overweighted exposure to high-quality escrow bonds also supported relative performance, as did an underweighted position in bonds backed by municipal water and sewer facilities. 4 Finding Attractive Values in a Dislocated Market Although market volatility may persist over the near term, we believe that improved economic conditions and restored investor demand will help lift municipal bond valuations toward historical norms over the longer term. In the meantime, we have continued to emphasize attractive relative values, including revenue bonds that, in our analysis, have solid underlying credit fundamentals.We also have retained the fund’s Puerto Rico holdings for income and diversification purposes. In light of steep yield differences along the market’s maturity range, the fund’s average duration remains in a position that is slightly longer than market averages. November 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal bonds. Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation and the rating of the issue. Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund’s share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Massachusetts residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund from May 1, 2013 to October 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2013 Class A Class C Class Z Expenses paid per $1,000 † $ 4.56 $ 8.33 $ 3.49 Ending value (after expenses) $ 946.60 $ 944.00 $ 948.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2013 Class A Class C Class Z Expenses paid per $1,000 † $ 4.74 $ 8.64 $ 3.62 Ending value (after expenses) $ 1,020.52 $ 1,016.64 $ 1,021.63 Expenses are equal to the fund’s annualized expense ratio of .93% for Class A, 1.70% for Class C and .71% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—98.3% Rate (%) Date Amount ($) Value ($) Massachusetts—86.1% Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 2,020,441 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 640,000 643,072 Boston Water and Sewer Commission, Revenue (Prerefunded) 5.00 11/1/14 2,000,000 a 2,096,780 Cambridge, GO 5.00 1/1/20 2,000,000 2,402,960 Marblehead, GO (Prerefunded) 5.00 8/15/14 1,835,000 a 1,905,446 Massachusetts, GO 5.00 8/1/22 2,000,000 2,420,740 Massachusetts, GO 5.25 8/1/22 2,650,000 3,259,633 Massachusetts, GO 5.25 8/1/23 1,000,000 1,233,450 Massachusetts, GO 0.73 11/1/25 5,000,000 b 4,515,200 Massachusetts, GO (Consolidated Loan) 5.50 8/1/20 1,000,000 1,233,550 Massachusetts, GO (Insured; AMBAC) 5.50 8/1/30 1,750,000 2,154,180 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 2,500,000 3,086,150 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,562,650 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,739,175 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.00 7/1/15 2,400,000 a 2,588,424 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Bay Transportation Authority, GO (General Transportation System) 7.00 3/1/21 425,000 537,740 Massachusetts Bay Transportation Authority, GO (General Transportation System) (Escrowed to Maturity) 7.00 3/1/21 425,000 474,083 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,202,820 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 3,656,370 Massachusetts Clean Energy Cooperative Corporation, Massachusetts Clean Energy Cooperative Revenue 5.00 7/1/24 2,580,000 2,989,007 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 2,000,000 2,234,520 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 5/1/26 5,385,000 c 3,550,654 Massachusetts College Building Authority, Project Revenue (Insured; XLCA) 5.50 5/1/28 1,450,000 1,679,912 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 4,000,000 4,275,080 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 1,058,400 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/31 1,000,000 1,052,000 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/26 1,250,000 1,380,588 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/29 1,475,000 1,591,953 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) 5.00 9/1/30 2,000,000 2,171,980 Massachusetts Development Finance Agency, Revenue (Noble and Greenough School Issue) 5.00 4/1/21 600,000 706,764 Massachusetts Development Finance Agency, Revenue (North Hill Communities Issue) 6.50 11/15/43 2,000,000 1,908,800 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.38 7/1/41 4,000,000 4,150,400 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.00 7/1/30 1,000,000 1,006,690 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 1,500,000 1,661,070 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.50 7/1/31 500,000 521,055 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,479,700 Massachusetts Development Finance Agency, Revenue (Whitehead Institute for Biomedical Research Issue) 5.00 6/1/23 1,350,000 1,568,065 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) (Prerefunded) 5.00 8/1/16 2,000,000 a 2,235,160 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue E) (Insured; AMBAC) 4.70 1/1/27 4,750,000 4,582,325 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 2,000,000 1,960,120 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,846,764 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,091,030 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/24 2,350,000 2,736,669 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/20 1,000,000 1,106,940 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 1,000,000 1,002,140 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 4,832,360 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/19 1,000,000 1,177,280 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 1,000,000 1,067,990 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 3,950,000 4,061,666 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.00 7/1/24 1,000,000 1,130,740 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,944,069 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,298,620 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,986,491 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 1,070,524 Massachusetts Health and Educational Facilities Authority, Revenue (Wheaton College Issue) 5.00 1/1/30 2,405,000 2,503,124 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,166,809 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,205,376 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 2,017,620 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 350,000 351,295 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,350,040 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 2,131,981 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 1,905,000 1,906,143 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,205,000 1,205,651 Massachusetts Port Authority, Revenue 5.00 7/1/25 1,500,000 1,718,190 Massachusetts Port Authority, Revenue 5.00 7/1/27 5,475,000 6,100,081 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/21 6,610,000 7,936,230 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/22 2,000,000 2,406,360 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 4,000,000 4,253,360 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 5.00 8/1/27 1,535,000 1,735,624 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/25 2,000,000 2,293,680 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,405,000 1,613,952 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 1,875,000 2,126,512 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 95,000 a 110,945 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/24 1,320,000 1,485,132 Sandwich, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/15/15 1,000,000 a 1,090,220 U.S. Related—12.2% Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,515,000 1,423,433 Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,112,071 Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 c 294,750 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,000,920 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/17 1,000,000 1,096,850 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,021,270 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 310,000 228,172 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 1,000,000 787,760 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 897,330 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,323,636 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 2,500,000 1,886,700 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/32 1,000,000 724,640 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,000,000 734,780 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 190,000 134,661 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,000,000 839,720 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 c 1,191,665 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,019,531 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 799,210 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 4,500,000 3,896,010 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,631,925 Total Long-Term Municipal Investments (cost $184,156,301) 14 Short-Term Municipal Coupon Maturity Principal Investment—.3% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) (cost $500,000) 0.04 11/1/13 500,000 d Total Investments (cost $184,656,301) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate security—interest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note—rate shown is the interest rate in effect at October 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 24.6 Utility-Water and Sewer 3.7 Special Tax 16.8 Asset-Backed 1.5 Transportation Services 11.5 City 1.3 Health Care 9.4 Pollution Control .9 State/Territory 8.2 Industrial .3 Pre-Refunded 7.5 Other 1.4 Housing 7.1 Utility-Electric 4.4 † Based on net assets. See notes to financial statements. The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 STATEMENT OF ASSETS AND LIABILITIES October 31, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 184,656,301 186,103,749 Cash 344,065 Interest receivable 2,518,806 Prepaid expenses 18,128 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 123,102 Payable for shares of Beneficial Interest redeemed 74,743 Accrued expenses 48,511 Net Assets ($) Composition of Net Assets ($): Paid-in capital 186,879,934 Accumulated undistributed investment income—net 7,510 Accumulated net realized gain (loss) on investments 403,500 Accumulated net unrealized appreciation (depreciation) on investments 1,447,448 Net Assets ($) Net Asset Value Per Share Class A Class C Class Z Net Assets ($) 34,960,852 3,663,097 150,114,443 Shares Outstanding 3,094,932 323,995 13,290,026 Net Asset Value Per Share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Six Months Ended October 31, 2013 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 551,592 Shareholder servicing costs—Note 3(c) 125,640 Professional fees 26,570 Distribution fees—Note 3(b) 14,644 Registration fees 14,477 Custodian fees—Note 3(c) 11,167 Prospectus and shareholders’ reports 7,404 Trustees’ fees and expenses—Note 3(d) 6,842 Loan commitment fees—Note 2 1,058 Miscellaneous 18,262 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (80 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (45,793 ) Net unrealized appreciation (depreciation) on investments (14,643,521 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2013 Year Ended (Unaudited) April 30, 2013 Operations ($): Investment income—net 3,227,307 6,668,956 Net realized gain (loss) on investments (45,793 ) 505,218 Net unrealized appreciation (depreciation) on investments (14,643,521 ) 2,624,519 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (580,857 ) (1,204,038 ) Class C (44,645 ) (93,309 ) Class Z (2,594,295 ) (5,357,064 ) Net realized gain on investments: Class A — (15,966 ) Class C — (1,706 ) Class Z — (66,820 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 1,660,205 4,574,778 Class C 68,989 497,831 Class Z 1,849,885 11,717,343 Dividends reinvested: Class A 476,809 945,516 Class C 16,976 37,607 Class Z 2,098,009 4,202,677 Cost of shares redeemed: Class A (6,021,103 ) (4,131,502 ) Class C (527,228 ) (257,433 ) Class Z (13,413,367 ) (13,435,538 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 217,211,021 210,009,952 End of Period Undistributed investment income—net 7,510 — The Fund 19 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2013 Year Ended (Unaudited) April 30, 2013 Capital Share Transactions: Class A a Shares sold 142,751 377,532 Shares issued for dividends reinvested 41,975 78,152 Shares redeemed (530,497 ) (340,946 ) Net Increase (Decrease) in Shares Outstanding ) Class C a Shares sold 6,101 40,941 Shares issued for dividends reinvested 1,494 3,106 Shares redeemed (45,717 ) (21,262 ) Net Increase (Decrease) in Shares Outstanding ) Class Z Shares sold 160,177 968,273 Shares issued for dividends reinvested 184,749 347,463 Shares redeemed (1,186,504 ) (1,111,998 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended October 31, 2013, 19,810 Class C shares representing $238,914 were exchanged for 19,843 Class A shares. See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended October 31, 2013 Year Ended April 30, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 12.11 11.94 11.05 11.44 10.91 11.29 Investment Operations: Investment income—net a .18 .36 .41 .43 .45 .46 Net realized and unrealized gain (loss) on investments (.81 ) .17 .94 (.33 ) .54 (.36 ) Total from Investment Operations (.63 ) .53 1.35 .10 .99 .10 Distributions: Dividends from investment income—net (.18 ) (.36 ) (.41 ) (.43 ) (.45 ) (.46 ) Dividends from net realized gain on investments — (.00 ) b (.05 ) (.06 ) (.01 ) (.02 ) Total Distributions (.18 ) (.36 ) (.46 ) (.49 ) (.46 ) (.48 ) Net asset value, end of period 11.30 12.11 11.94 11.05 11.44 10.91 Total Return (%) c (5.24 ) d 4.51 12.40 .94 9.16 1.07 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 e .93 .95 .94 .94 .94 Ratio of net expenses to average net assets .93 e .93 .95 .94 .94 .94 Ratio of net investment income to average net assets 3.06 e 2.97 3.56 3.84 4.00 4.25 Portfolio Turnover Rate 4.45 d 14.28 11.44 15.03 12.60 9.04 Net Assets, end of period ($ x 1,000) 34,961 41,675 39,705 36,232 41,909 39,079 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2013 Year Ended April 30, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 12.12 11.95 11.06 11.45 10.92 11.30 Investment Operations: Investment income—net a .13 .27 .32 .35 .36 .38 Net realized and unrealized gain (loss) on investments (.81 ) .17 .94 (.33 ) .54 (.36 ) Total from Investment Operations (.68 ) .44 1.26 .02 .90 .02 Distributions: Dividends from investment income—net (.13 ) (.27 ) (.32 ) (.35 ) (.36 ) (.38 ) Dividends from net realized gain on investments — (.00 ) b (.05 ) (.06 ) (.01 ) (.02 ) Total Distributions (.13 ) (.27 ) (.37 ) (.41 ) (.37 ) (.40 ) Net asset value, end of period 11.31 12.12 11.95 11.06 11.45 10.92 Total Return (%) c (5.60 ) d 3.72 11.54 .20 8.33 .32 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 e 1.69 1.71 1.68 1.70 1.69 Ratio of net expenses to average net assets 1.70 e 1.69 1.71 1.68 1.70 1.69 Ratio of net investment income to average net assets 2.29 e 2.21 2.79 3.09 3.21 3.51 Portfolio Turnover Rate 4.45 d 14.28 11.44 15.03 12.60 9.04 Net Assets, end of period ($ x 1,000) 3,663 4,390 4,054 3,377 3,362 3,163 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 22 Six Months Ended October 31, 2013 Year Ended April 30, Class Z Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 12.11 11.94 11.05 11.44 10.91 11.29 Investment Operations: Investment income—net a .19 .38 .44 .46 .47 .48 Net realized and unrealized gain (loss) on investments (.81 ) .17 .94 (.33 ) .54 (.36 ) Total from Investment Operations (.62 ) .55 1.38 .13 1.01 .12 Distributions: Dividends from investment income—net (.19 ) (.38 ) (.44 ) (.46 ) (.47 ) (.48 ) Dividends from net realized gain on investments — (.00 ) b (.05 ) (.06 ) (.01 ) (.02 ) Total Distributions (.19 ) (.38 ) (.49 ) (.52 ) (.48 ) (.50 ) Net asset value, end of period 11.30 12.11 11.94 11.05 11.44 10.91 Total Return (%) (5.13 ) c 4.73 12.64 1.16 9.39 1.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 d .72 .74 .73 .73 .73 Ratio of net expenses to average net assets .71 d .72 .74 .73 .73 .73 Ratio of net investment income to average net assets 3.28 d 3.18 3.78 4.05 4.18 4.46 Portfolio Turnover Rate 4.45 c 14.28 11.44 15.03 12.60 9.04 Net Assets, end of period ($ x 1,000) 150,114 171,146 166,251 153,513 167,326 160,394 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, and operates as a series company that offers three series, including the Dreyfus Massachusetts Fund (the “fund”).The fund’s investment objective is to maximize current income exempt from federal income tax and from Massachusetts state income tax, without undue risk.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 24 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. 26 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2013 in valuing the fund's investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 186,103,749 — † See Statement of Investments for additional detailed categorizations. At October 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2013, the fund did not incur any interest or penalties. Each tax year in the three-year period ended April 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. 28 The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2013 was as follows: tax-exempt income $6,654,411, ordinary income $2,956 and long-term capital gains $81,536. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended October 31, 2013, the Distributor retained $1,737 from commissions earned on sales of the fund’s Class A shares and $1,084 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended October 31, 2013, Class C shares were charged $14,644 pursuant to the Distribution Plan. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2013, Class A and Class C shares were charged $47,613 and $4,881, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses for providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2013, Class Z shares were charged $33,000 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account 30 basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2013, the fund was charged $27,806 for transfer agency services and $1,043 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $80. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2013, the fund was charged $11,167 pursuant to the custody agreement. The fund compensated The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement that was in effect until September 30, 2013 and, beginning October 1, 2013, compensates The Bank of New York Mellon for processing shareholder redemption drafts under a shareholder draft processing agreement. During the period ended October 31, 2013, the fund was charged $399 pursuant to the agreements, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended October 31, 2013, the fund was charged $4,445 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $87,840, Distribution Plan fees $2,309, Shareholder Services Plan fees $8,209, custodian fees $7,350, Chief Compliance Officer fees $7,445 and transfer agency fees $9,949. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2013, amounted to $8,781,840 and $23,336,384, respectively. At October 31, 2013, accumulated net unrealized appreciation on investments was $1,447,448, consisting of $7,379,556 gross unrealized appreciation and $5,932,108 gross unrealized depreciation. At October 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 32 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 23, 2013, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group median and variously above and below the Performance Universe medians. The Board also noted that the fund’s yield performance was below the Performance Group median for all of the one-year periods ended May 31st and at or above the Performance Universe median for six of the ten one-year periods ended May 31st. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average and noted that the fund’s calendar year total returns were above the Lipper category average for six of the ten calendar years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense 34 Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 36 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 37 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund SEMIANNUAL REPORT October 31, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 21 Financial Highlights 24 Notes to Financial Statements 33 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds, covering the six-month period from May 1, 2013, through October 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period produced a relatively challenging environment for most fixed-income securities, as a gradually strengthening U.S. economy and expectations of more moderately stimulative monetary policies drove longer term interest rates higher and bond prices lower. Municipal bonds proved particularly sensitive to these developments, as the negative effects of rising rates were exacerbated by selling pressure among investors seeking safer havens. We currently expect U.S. economic conditions to continue to improve in 2014, with accelerating growth and credit conditions supported by the fading drags of tighter federal fiscal policies and downsizing on the state and local levels. Moreover, inflation is likely to remain muted, so monetary policy can remain stimulative. Globally, we anticipate stronger growth in developed countries due to past and continuing monetary ease, while emerging markets seem poised for moderate economic expansion despite recently negative investor sentiment. For more information on how these observations may affect your investments, we encourage you to speak with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation November 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2013, through October 31, 2013, as provided by Steven Harvey and Daniel Rabasco, Portfolio Managers Fund and Market Performance Overview For the six-month period ended October 31, 2013, Class A shares of Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds, produced a total return of –4.44%, Class C shares returned –4.81%, and Class Z shares returned –4.34%. 1 In comparison, the Barclays Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Pennsylvania, achieved a total return of –3.44% for the same period. 2 Selling pressure stemming from investors’ concerns about actual and anticipated interest rate changes sent the municipal bond market’s returns into negative territory during the reporting period.The fund lagged its benchmark, mainly due to weakness among Puerto Rico municipal bonds and overweighted exposure to revenue bonds. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax and Pennsylvania state income tax, without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and Pennsylvania state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus.The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among various sectors, such as pre-refunded, general obligation and revenue sectors, based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Selling Pressure Sparked Declines Among Municipal Bonds Municipal bonds encountered heightened volatility over the reporting period. The robust investor demand that had characterized much of 2012 failed to rematerialize in 2013, sending municipal bond yields higher despite a relatively meager supply of newly issued securities.Yields of U.S.Treasury securities also generally climbed in response to improved economic trends, putting additional pressure on municipal bond prices. In late May, remarks by Federal Reserve Board (the “Fed”) Chairman Ben Bernanke were widely interpreted as a signal that the central bank would back away from its ongoing quantitative easing program sooner than expected. This development sent longer term interest rates sharply higher, further eroding returns from municipal bonds. In July, a bankruptcy filing by the city of Detroit also intensified selling pressure, and in September, municipal bonds issued by Puerto Rico contributed to market weakness after media reports detailed the U.S. territory’s fiscal and economic problems. Yet, municipal bonds generally rallied over the final weeks of September and during October when the Fed refrained from tapering its quantitative easing program. Despite the fiscal problems facing Detroit and Puerto Rico, credit conditions continued to improve for most states and municipalities. Pennsylvania generally weathered the economic downturn well. The state’s unemployment rate has remained higher than national averages, but its economy has benefited from strength in the energy, technology, and health care industries. Puerto Rico Bonds Dampened Fund Performance The fund’s returns over the reporting period were undermined by Puerto Rico bonds, which we believe were punished more severely than warranted by underlying credit fundamentals. In addition, we responded to market declines early in the reporting period by selling some of the fund’s high-grade holdings and redeploying the proceeds into longer-term, higher yielding revenue bonds that we regarded as more attractively valued. However, bonds with these characteristics generally weighed on relative results. The fund achieved better results in other areas.A relatively short average duration early in the reporting period helped cushion the brunt of heightened market volatility at the time. From a security selection standpoint, bonds backed by hospitals and airports fared relatively well. 4 Finding Attractive Values in a Recovering Economy Although market volatility may persist over the near term, we believe that improved economic conditions and restored investor demand will help lift municipal bond valuations toward historical norms over the longer term.Therefore, we have continued to emphasize longer dated revenue bonds with credit ratings in the middle of the investment-grade spectrum, and we have set the fund’s average duration in a position that is roughly in line with market averages. In our view, these strategies position the fund appropriately for any upcoming market rebounds. November 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the funds investments in municipal bonds. Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation and the rating of the issue. Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the funds share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Pennsylvania residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund from May 1, 2013 to October 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2013 Class A Class C Class Z Expenses paid per $1,000 † $ 4.58 $ 8.36 $ 3.50 Ending value (after expenses) $ 955.60 $ 951.90 $ 956.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2013 Class A Class C Class Z Expenses paid per $1,000 † $ 4.74 $ 8.64 $ 3.62 Ending value (after expenses) $ 1,020.52 $ 1,016.64 $ 1,021.63 † Expenses are equal to the fund’s annualized expense ratio of .93% for Class A, 1.70% for Class C and .71% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—97.7% Rate (%) Date Amount ($) Value ($) Pennsylvania—86.3% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/25 1,000,000 1,085,350 Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/26 1,000,000 1,075,370 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,117,380 Allegheny County Higher Education Building Authority, Revenue (Carnegie Mellon University) 5.00 3/1/24 3,150,000 3,647,448 Allegheny County Hospital Development Authority, HR (South Hills Health System) 5.13 5/1/29 1,100,000 1,083,819 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 1,305,000 1,502,708 Allegheny County Sanitary Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/19 1,500,000 1,763,160 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/28 1,575,000 1,636,063 Bucks County Water and Sewer Authority, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/29 1,250,000 1,344,513 Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.80 4/20/29 4,945,000 4,951,874 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 6.13 11/15/14 2,000,000 a 2,123,520 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 b 1,599,960 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,621,776 Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 5.00 4/1/25 2,195,000 2,359,186 Clairton Municipal Authority, Sewer Revenue 5.00 12/1/37 2,000,000 1,937,320 Commonwealth Financing Authority of Pennsylvania, Revenue 5.00 6/1/19 500,000 585,385 Dauphin County General Authority, Health System Revenue (Pinnacle Health System Project) 5.00 6/1/42 1,500,000 1,465,365 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/37 3,165,000 3,182,629 Delaware River Port Authority, Revenue 5.00 1/1/30 1,500,000 1,587,060 Donegal School District, GO (Limited Tax Obligations) 5.00 6/1/23 2,080,000 2,305,243 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 1,033,230 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/16 1,000,000 b 850,780 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/18 2,750,000 b 2,135,485 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/18 2,750,000 b 2,076,305 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/19 2,750,000 b 1,951,400 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/20 2,750,000 b 1,890,433 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/20 2,500,000 b 1,669,725 McKeesport Area School District, GO (Insured; AMBAC) (Escrowed to Maturity) 0.00 10/1/21 2,915,000 b 2,398,724 McKeesport Municipal Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/20 1,230,000 1,424,844 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/31 1,000,000 1,030,570 Montgomery County Industrial Development Authority, Health System Revenue (Jefferson Health System) 5.00 10/1/41 2,000,000 2,021,820 Neshaminy School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 4/15/14 1,250,000 a 1,277,712 Norristown, GO (Insured; Radian) 0.00 12/15/13 735,000 b 734,530 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,001,460 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/21 5,000,000 5,704,200 Pennsylvania Higher Educational Facilities Authority, Revenue (Carnegie Mellon University) 5.00 8/1/21 3,000,000 3,387,120 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/24 1,100,000 1,249,842 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/19 2,000,000 2,403,140 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/31 1,300,000 1,406,860 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 3/1/40 1,000,000 1,027,230 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.25 8/15/25 1,000,000 1,108,110 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,890,650 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,285,000 2,345,507 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 745,000 749,276 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 5,033,400 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/31 2,960,000 2,972,225 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 1,450,000 1,399,453 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 900,000 1,008,729 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 100,000 a 120,444 Pennsylvania State University, Revenue 5.00 3/1/35 2,000,000 2,119,760 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/37 5,325,000 5,481,715 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 1,947,695 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 1,030,000 1,050,909 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Corp.) 6.00 6/1/28 3,000,000 3,394,980 Philadelphia, Airport Revenue 5.25 6/15/25 2,500,000 2,674,800 Philadelphia, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/25 510,000 538,045 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 2,000,000 2,006,700 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 1,500,000 1,719,195 Philadelphia, Water and Wastewater Revenue 5.00 1/1/23 2,180,000 2,532,767 Philadelphia, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 5.60 8/1/18 800,000 941,648 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,560,515 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,171,341 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,503,300 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children’s Hospital of Philadelphia Project) 5.00 7/1/25 1,800,000 1,994,148 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/21 1,685,000 1,690,442 Philadelphia Municipal Authority, LR (Insured; Assured Guaranty Municipal Corp.) 5.25 11/15/15 2,115,000 2,119,039 Philadelphia School District, GO 5.25 9/1/23 1,000,000 1,118,160 Philadelphia School District, GO 6.00 9/1/38 1,000,000 1,074,770 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,245,000 1,252,358 Reading Area Water Authority, Water Revenue 5.00 12/1/31 2,000,000 2,076,680 Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 790,000 792,931 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,421,200 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 5/15/14 1,055,000 a 1,084,076 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 5/15/14 1,110,000 a 1,140,592 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,624,432 University Area Joint Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/19 1,500,000 1,743,375 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/22 710,000 768,767 West Shore Area Authority, HR (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.00 1/1/26 2,000,000 2,187,660 Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) 5.00 7/1/25 2,390,000 2,490,882 U.S. Related—11.4% Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 983,600 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,000,920 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,021,270 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 321,539 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,011,100 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 2,500,000 1,935,675 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 767,210 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,500,000 1,206,975 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 897,330 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 2,000,000 1,509,360 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,185,000 870,039 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,102,170 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,170,000 982,472 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,200,000 2,770,496 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,298,575 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 1,000,000 1,052,770 Total Long-Term Municipal Investments (cost $167,506,672) 14 Short-Term Municipal Coupon Maturity Principal Investment—.6% Rate (%) Date Amount ($) Value ($) Pennsylvania; Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; JPMorgan Chase Bank) (cost $1,000,000) 0.05 11/1/13 1,000,000 c Total Investments (cost $168,506,672) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note—rate shown is the interest rate in effect at October 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 21.4 Utility-Electric 4.3 Health Care 14.2 City 3.4 Transportation Services 11.1 Industrial 2.4 Special Tax 10.3 Lease 1.2 Utility-Water and Sewer 10.2 State/Territory 1.0 Housing 8.9 Other 4.6 Pre-Refunded 5.3 † Based on net assets. See notes to financial statements. The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 STATEMENT OF ASSETS AND LIABILITIES October 31, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 168,506,672 170,232,716 Cash 883,914 Interest receivable 2,316,012 Receivable for shares of Beneficial Interest subscribed 244 Prepaid expenses 11,516 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 135,300 Payable for shares of Beneficial Interest redeemed 127,555 Accrued expenses 39,865 Net Assets ($) Composition of Net Assets ($): Paid-in capital 171,252,169 Accumulated undistributed investment income—net 15,375 Accumulated net realized gain (loss) on investments 148,094 Accumulated net unrealized appreciation (depreciation) on investments 1,726,044 Net Assets ($) Net Asset Value Per Share Class A Class C Class Z Net Assets ($) 114,924,704 4,556,409 53,660,569 Shares Outstanding 7,249,078 287,264 3,385,252 Net Asset Value Per Share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Six Months Ended October 31, 2013 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 505,527 Shareholder servicing costs—Note 3(c) 213,048 Professional fees 24,198 Distribution fees—Note 3(b) 18,359 Registration fees 10,535 Custodian fees—Note 3(c) 10,243 Prospectus and shareholders’ reports 5,530 Trustees’ fees and expenses—Note 3(d) 5,320 Loan commitment fees—Note 2 830 Miscellaneous 19,113 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (70 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (220,677 ) Net unrealized appreciation (depreciation) on investments (11,756,998 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2013 Year Ended (Unaudited) April 30, 2013 Operations ($): Investment income—net 3,233,928 6,779,867 Net realized gain (loss) on investments (220,677 ) 1,929,117 Net unrealized appreciation (depreciation) on investments (11,756,998 ) 1,966,811 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (2,127,553 ) (4,494,571 ) Class C (65,756 ) (146,849 ) Class Z (1,025,244 ) (2,109,120 ) Net realized gain on investments: Class A — (450,351 ) Class C — (19,426 ) Class Z — (198,289 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 1,904,287 10,576,088 Class C 402,284 762,703 Class Z 1,662,160 3,030,411 Dividends reinvested: Class A 1,777,089 3,898,116 Class C 56,062 140,452 Class Z 865,565 1,832,481 Cost of shares redeemed: Class A (14,452,415 ) (12,631,404 ) Class C (975,348 ) (1,183,352 ) Class Z (4,234,035 ) (4,678,814 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 198,098,333 193,094,463 End of Period Undistributed investment income—net 15,375 — The Fund 19 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2013 Year Ended (Unaudited) April 30, 2013 Capital Share Transactions: Class A a Shares sold 118,066 627,164 Shares issued for dividends reinvested 111,089 231,298 Shares redeemed (901,731 ) (750,448 ) Net Increase (Decrease) in Shares Outstanding ) Class C a Shares sold 24,423 45,352 Shares issued for dividends reinvested 3,503 8,329 Shares redeemed (59,958 ) (70,411 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Z Shares sold 104,275 180,463 Shares issued for dividends reinvested 54,141 108,751 Shares redeemed (267,462 ) (278,713 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended October 31, 2013, 9,447 Class C shares representing $159,153 were exchanged for 9,457 Class A shares. See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended October 31, 2013 Year Ended April 30, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 16.88 16.60 15.51 15.96 15.28 15.67 Investment Operations: Investment income—net a .28 .57 .63 .65 .66 .65 Net realized and unrealized gain (loss) on investments (1.03 ) .34 1.11 (.46 ) .67 (.40 ) Total from Investment Operations (.75 ) .91 1.74 .19 1.33 .25 Distributions: Dividends from investment income—net (.28 ) (.57 ) (.63 ) (.64 ) (.65 ) (.64 ) Dividends from net realized gain on investments — (.06 ) (.02 ) — — — Total Distributions (.28 ) (.63 ) (.65 ) (.64 ) (.65 ) (.64 ) Net asset value, end of period 15.85 16.88 16.60 15.51 15.96 15.28 Total Return (%) b (4.44 ) c 5.53 11.40 1.21 8.85 1.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 d .94 .95 .96 .94 .96 Ratio of net expenses to average net assets .93 d .94 .95 .96 .94 .96 Ratio of net investment income to average net assets 3.47 d 3.40 3.91 4.09 4.17 4.27 Portfolio Turnover Rate 2.27 c 15.27 10.69 18.40 10.93 16.60 Net Assets, end of period ($ x 1,000) 114,925 133,727 129,697 124,286 137,969 130,611 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2013 Year Ended April 30, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 16.89 16.61 15.52 15.97 15.29 15.68 Investment Operations: Investment income—net a .22 .44 .51 .53 .54 .53 Net realized and unrealized gain (loss) on investments (1.03 ) .34 1.11 (.45 ) .67 (.39 ) Total from Investment Operations (.81 ) .78 1.62 .08 1.21 .14 Distributions: Dividends from investment income—net (.22 ) (.44 ) (.51 ) (.53 ) (.53 ) (.53 ) Dividends from net realized gain on investments — (.06 ) (.02 ) — — — Total Distributions (.22 ) (.50 ) (.53 ) (.53 ) (.53 ) (.53 ) Net asset value, end of period 15.86 16.89 16.61 15.52 15.97 15.29 Total Return (%) b (4.81 ) c 4.73 10.56 .46 8.03 1.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 d 1.70 1.71 1.70 1.69 1.70 Ratio of net expenses to average net assets 1.70 d 1.70 1.71 1.70 1.69 1.69 Ratio of net investment income to average net assets 2.70 d 2.64 3.16 3.34 3.41 3.54 Portfolio Turnover Rate 2.27 c 15.27 10.69 18.40 10.93 16.60 Net Assets, end of period ($ x 1,000) 4,556 5,393 5,580 5,127 6,087 4,983 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 22 Six Months Ended October 31, 2013 Year Ended April 30, Class Z Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 16.88 16.60 15.51 15.96 15.28 15.67 Investment Operations: Investment income—net a .30 .61 .67 .68 .69 .68 Net realized and unrealized gain (loss) on investments (1.03 ) .34 1.10 (.45 ) .68 (.40 ) Total from Investment Operations (.73 ) .95 1.77 .23 1.37 .28 Distributions: Dividends from investment income—net (.30 ) (.61 ) (.66 ) (.68 ) (.69 ) (.67 ) Dividends from net realized gain on investments — (.06 ) (.02 ) — — — Total Distributions (.30 ) (.67 ) (.68 ) (.68 ) (.69 ) (.67 ) Net asset value, end of period 15.85 16.88 16.60 15.51 15.96 15.28 Total Return (%) (4.34 ) b 5.75 11.64 1.41 9.10 1.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 c .73 .74 .75 .72 .78 Ratio of net expenses to average net assets .71 c .73 .74 .75 .72 .77 Ratio of net investment income to average net assets 3.69 c 3.61 4.13 4.29 4.40 4.48 Portfolio Turnover Rate 2.27 b 15.27 10.69 18.40 10.93 16.60 Net Assets, end of period ($ x 1,000) 53,661 58,978 57,818 54,006 57,175 55,649 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, and operates as a series company currently offering three series including the Dreyfus Pennsylvania Fund (the “fund”). The fund’s investment objective is to maximize current income exempt from federal income tax and from Pennsylvania state income tax, without undue risk.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 24 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are categorized within Level 2 of the fair value hierarchy. 26 The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 170,232,716 — † See Statement of Investments for additional detailed categorizations. At October 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2013, the fund did not incur any interest or penalties. 28 Each tax year in the three-year period ended April 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2013 was as follows: tax-exempt income $6,750,540 and long-term capital gains $668,066. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended October 31, 2013, the Distributor retained $1,149 from commissions earned on sales of the fund’s Class A shares and $52 from CDSCs on redemptions of the fund’s Class C shares. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended October 31, 2013, Class C shares were charged $18,359 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2013, Class A and Class C shares were charged $153,882 and $6,120, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses for providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2013, Class Z shares were charged $11,000 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 30 The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2013, the fund was charged $26,619 for transfer agency services and $910 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $70. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2013, the fund was charged $10,243 pursuant to the custody agreement. The fund compensated The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement that was in effect until September 30, 2013 and, beginning October 1, 2013, compensates The Bank of New York Mellon for processing shareholder redemption drafts under a shareholder draft processing agreement. During the period ended October 31, 2013, the fund was charged $348 pursuant to the agreements, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended October 31, 2013, the fund was charged $4,445 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $80,268, Distribution Plan fees $2,889, Shareholder Services Plan fees $25,310, custodian fees $6,133, Chief Compliance Officer fees $7,445 and transfer agent fees $13,255. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2013, amounted to $4,069,495 and $15,444,766, respectively. At October 31, 2013, accumulated net unrealized appreciation on investments was $1,726,044, consisting of $6,781,374 gross unrealized appreciation and $5,055,330 gross unrealized depreciation. At October 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 32 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 23, 2013, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above and below the Performance Group median and above the Performance Universe median. The Board also noted that the fund’s yield performance was below the Performance Group median for all of the one-year periods ended May 31st and at or above the Performance Universe median for five of the ten one-year periods ended May 31st. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. 34 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 36 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 37 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 18, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 18, 2013 By: /s/ James Windels James Windels, Treasurer Date: December 18, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
